Guido v County of Cayuga (2020 NY Slip Op 01800)





Guido v County of Cayuga


2020 NY Slip Op 01800


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., TROUTMAN, WINSLOW, AND DEJOSEPH, JJ.


333 CA 19-01108

[*1]JOHN GUIDO AND SALLY GUIDO, PLAINTIFFS,
vCOUNTY OF CAYUGA, ET AL., DEFENDANTS. 
COUNTY OF CAYUGA, JACKIE WOJESKI, RN, CAROL WALLACE, RN, CHRISTINE LITTY, RN, CPT. JOHN MACK, C.O. BRETT FLETCHER, SGT. SHANE PERKINS AND PANGH LAY KOOI, MD, THIRD-PARTY PLAINTIFFS-RESPONDENTS,
vAUBURN COMMUNITY HOSPITAL, ALSO KNOWN AS AUBURN MEMORIAL HOSPITAL, PHILIP GOTTLIEB, MD, DARYL HENDERSON, MD, THIRD-PARTY DEFENDANTS-APPELLANTS, AND CHARLES HENNEMEYER, MD, THIRD-PARTY DEFENDANT-RESPONDENT. 
AUBURN COMMUNITY HOSPITAL, FOURTH-PARTY PLAINTIFF,
vAUBURN RADIOLOGY, P.C., FOURTH-PARTY DEFENDANT, AND OLEAN RADIOLOGY, P.C., FOURTH-PARTY DEFENDANT-APPELLANT. 


EAGAN & HEIMER, PLLC, BUFFALO (LAUREN HEIMER OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT AUBURN COMMUNITY HOSPITAL, ALSO KNOWN AS AUBURN MEMORIAL HOSPITAL.
MACKENZIE HUGHES LLP, SYRACUSE (JENNIFER P. WILLIAMS OF COUNSEL), SYRACUSE, FOR THIRD-PARTY DEFENDANT-APPELLANT PHILIP GOTTLIEB, MD.
SUGARMAN LAW FIRM, LLP, SYRACUSE (SARAH M. KELLY OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT DARYL HENDERSON, MD AND FOURTH-PARTY DEFENDANT-APPELLANT.
THE LAW FIRM OF FRANK W. MILLER, EAST SYRACUSE (CHARLES C. SPAGNOLI OF COUNSEL), FOR THIRD-PARTY PLAINTIFFS-RESPONDENTS. 

	Appeals from an order of the Supreme Court, Cayuga County (Mark H. Fandrich, A.J.), entered May 20, 2019. The order, among other things, denied the motion of third-party defendant Philip Gottlieb, MD, for summary judgment, denied the motion of third-party defendant Daryl Henderson, MD, and fourth-party defendant Olean Radiology, P.C., for summary judgment and denied in part the motion of third-party defendant Auburn Community Hospital for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 3, 5, 14 and 18, 2020,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon stipulation.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court